Case 4:19-cv-00696-ALM Document 139 Filed 09/14/20 Page 1 of 2 PageID #: 4077




                         THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


LARGAN PRECISION CO., LTD.,

               Plaintiff,

v.                                                           Case No. 4:19-cv-00696-ALM

ABILITY OPTO-ELECTRONICS
TECHNOLOGY CO., LTD.;
NEWMAX TECHNOLOGY CO., LTD.; AND
HP INC.

               Defendants.


                           DEFENDANT HP INC.’S
               UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

       Defendant HP Inc. respectfully requests that Sarah R. Daley of Maynard Cooper & Gale,

LLP, be permitted to withdraw as counsel of record for Defendant HP Inc. The granting of this

motion imposes no delay and will not affect any deadlines in the case. Further, the clerk is

requested to terminate all CM/ECF notifications as to Sarah R. Daley for this action. Counsel for

Plaintiff does not object to the filing of this Motion.


Dated: September 14, 2020                                 Respectfully submitted,

                                                           /s/ Melissa R. Smith
                                                          Melissa R. Smith
                                                          State Bar No. 24001351
                                                          GILLAM & SMITH, LLP
                                                          303 South Washington Avenue
                                                          Marshall, Texas 75670
                                                          Telephone: (903) 934-8450
                                                          Facsimile: (903) 934-9257
                                                          Email: melissa@gillamsmithlaw.com
Case 4:19-cv-00696-ALM Document 139 Filed 09/14/20 Page 2 of 2 PageID #: 4078




                                                  OF COUNSEL:

                                                  Sasha G. Rao
                                                  Brandon H. Stroy
                                                  MAYNARD COOPER & GALE, LLP
                                                  600 Montgomery Street, Suite 2600
                                                  San Francisco, CA 94111
                                                  Telephone: 415.646.4702
                                                  Facsimile: 205.254.1999
                                                  Email: srao@maynardcooper.com
                                                  Email: bstroy@maynardcooper.com

                                                  Attorneys for Defendant HP Inc.




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on September 14, 2020.


                                          /s/ Melissa R. Smith
                                          Melissa R. Smith




                                             2
